Citation Nr: 1525614	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-26 062	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for the residuals of a left tibia fracture, currently rated as 10 percent disabling.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for seborrheic dermatitis, claimed as skin disease secondary to herbicide exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, C.G., E.K., and E.M. 


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The August 2010 rating decision denied the Veteran's claim for an increased rating for residuals of a left tibia fracture.  This issue was certified to the Board in November 2012, after the Veteran perfected an appeal.

The September 2012 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable rating.  The decision also denied service connection for diabetes, ischemic heart disease, skin disease, and peripheral neuropathy of the upper and lower extremities, all of which the Veteran claims are a result of herbicide exposure during service, in addition to a bilateral hip disability, claimed as secondary to the residuals of the left tibia fracture.  

The Veteran filed a timely notice of disagreement regarding the September 2012 rating decision in January 2013, but a statement of the case has not been issued in response.  Thus, the issues addressed by the decision are included in this appeal even though they were not certified to the Board.  However, the 10 percent rating assigned for tinnitus is not included in the appeal, as a 10 percent rating is the highest rating available for the disability on a schedular basis.  

It should be noted that a full copy of the September 2012 rating decision has not been scanned into the Veteran's paperless file.  Thus, the only indication of the AOJ's reasons and bases for the September 2012 decision are included in a September 2012 notice letter informing the Veteran that a decision had been made regarding his claims.

The Veteran appeared at a hearing before the undersigned in April 2015.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the September 2012 rating decision, the Veteran's representative submitted a notice of disagreement with "all issues addressed by the decision."  He made argument only with regard to the denials of service connection for disabilities claimed as due to in-service herbicide exposure.  The decision had denied service connection for type II diabetes mellitus, ischemic heart disease, and seborrheic dermatitis were  claimed on the basis of herbicide exposure; while service connection was claimed for peripheral neuropathy of each extremity as secondary to diabetes..  The AOJ has not yet issued a statement of the case, and the Board is required to remand those issues.  Manlicon v. West, 12 Vet. App. 238 (1999).  

The September 2012 rating decision decided additional matters.  At the hearing, the Veteran and his representative seemed to indicate that the notice of disagreement was intended to pertain only to the denials of service connection for diabetes mellitus, seborrheic dermatitis and peripheral neuropathy.  Clarification is required as to whether the notice of disagreement was intended to pertain to other matters considered in the September 2012 rating decision.  See 38 C.F.R. § 19.26(b) (2014).

The Veteran also testified the residuals of his left tibia fracture have increased in severity since his last VA examination in July 2012 to the extent that medical professionals have prescribed a wheel chair for ambulation.  Where the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a new medical examination.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

Additionally, the record indicates the Veteran has applied for disability benefits from the Social Security Administration (SSA).  There is no indication in the claims file that any records have been sought from that agency.  VA has a duty to obtain records pertaining to that award.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and his representative to clarify whether there were additional issues decided in the September 2012 rating decision that they intended to appeal in addition to service connection for diabetes mellitus, ischemic seborrheic dermatitis, and peripheral neuropathy.

2.  Issue a statement of the case regarding service connection for diabetes mellitus, seborrheic dermatitis and peripheral neuropathy of each extremity, in addition to any other issues decided in the in the September 2012 rating decision that the Veteran or his representative clarify they intended to appeal.  These issues should not be returned to the Board unless the Veteran submits a timely substantive appeal.

2.  Ensure a copy of the September 2012 rating decision is scanned into the Veteran's paperless file on VBMS.

3.  Obtain the Veteran's SSA records (decisions and records considered in those decisions).

4.  Schedule an examination to determine the current level of severity of the residuals of the Veteran's left tibia fracture.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

